Gracií, J.
(dissenting in part and expressing no opinion in part). In so far as the opinion denying-the petition for rehearing asserts that the complaint did not state a cause of action, I dissent from it. As far as the disqualification of Justice Robinson is concerned, it is only necessary to say that it has been the rule of this court that each justice of the supreme court should decide for himself whether or not he is disqualified in a given case. Justice Robinson determined for himself that he was not disqualified.
By reason of this rule, I express no opinion on the disqualification claimed to exist'against Justice Robinson.